Exhibit 10.15

 

LOGO [g128148dspn104.jpg]

 

CONSULTANT:

EFFECTIVE DATE:

TERMINATION DATE:

 

  

• Robert B. Stein

• January 23, 2015

• January 23, 2020

 

 

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (together with the Business Terms Exhibit, the
“Agreement”) made as of January 23, 2015 (the “Effective Date”) is between
Protagenic Therapeutics, Inc., a Delaware corporation with a office address at
149 5th Avenue, Suite 500, New York, NY 10010, Tel: 212 994 8202, F: 508 734
2177 (“Protagenic”) and Dr. Robert B. Stein having a home address at 155 Ocena
Drive East, Suite 4i, Brooklyn, NY 11235 (Tel: 650-283-5834) (“Consultant”).
Protagenic desires to have the benefit of Consultant’s knowledge and experience,
and Consultant desires to provide consulting services to Protagenic, all as
provided in this Agreement.

 

1. Definitions. The following terms have the meanings set forth below:

 

  1.1 “Business Terms Exhibit” means the business and financial terms applicable
to the Consulting Services (as defined below) set forth in the attached exhibit,
as may be amended from time to time by written agreement of the parties.

 

  1.2 “Confidential Information” means any non-public scientific, technical,
financial or business information possessed or obtained by, developed for or
given to Protagenic which is treated by Protagenic as confidential or
proprietary, whether or not labeled or identified as “Confidential”.
Confidential Information will include, without limitation, information prepared
in full or in part for Protagenic by Consultant, Materials and Developments
(defined below), the terms of this Agreement and information about or belonging
to Protagenic’s suppliers, licensors, licensees, partners, affiliates,
customers, potential customers or others.

 

  1.3 “Developments” means concepts, inventions, know-how, techniques,
improvements, writings, data, computer software, and Materials (whether or not
patentable or subject to copyright or trade secret protection) that Consultant
makes, conceives or reduces to practice, either alone or jointly with others,
and that result from the performance of the Consulting Services, and/or result
from use of Protagenic’s Confidential Information.

 

  1.4 “Materials” means all materials furnished by Protagenic, all materials
developed by Consultant in connection with the Consulting Services, and any
materials, the cost of which are reimbursed to Consultant by Protagenic
hereunder. Materials include, in the case of biological materials, all progeny
and unmodified derivatives of those materials, and in the case of chemical
materials, all analogs, formulations, mixtures and compositions of those
materials.

 

  1.5 “Term” means the term of this Agreement as set forth in the Business Terms
Exhibit.

 

2. Consulting Services. Protagenic retains Consultant and Consultant agrees to
provide consulting services to Protagenic as it may from time to time reasonably
request and as specified in the Business Terms Exhibit (the “Consulting
Services”). Any changes to the Consulting Services (and any related compensation
adjustments) must be agreed to in writing between Consultant and Protagenic
prior to commencement of the changes.

 

3. Consulting Relationship. Consultant agrees, as a condition of this Agreement,
to the following terms:

 

 

Protagenic Therapeutics Inc., 149 5th Avenue, Suite 500, New York, NY 10010,

Tel: 212 994 8202, F: 508 734 2177, www.protagenic.com

 

1



--------------------------------------------------------------------------------

LOGO [g128148dspn104.jpg]

 

  3.1 Compliance.

 

  a. With Institution Policies. Protagenic recognizes that if the Consultant
becomes a faculty member at or employee of a university or hospital
(“Institution”), then the Consultant is responsible for ensuring that any
consulting agreement Consultant enters into with industry is not in conflict
with the patent, consulting or other policies of Institution. If Consultant is
required by Consultant’s Institution to disclose to it any proposed agreements
with industry, Consultant has made that disclosure. If Institution’s prior
approval of this Agreement is required by Institution policies, Consultant has
obtained that approval.

 

  b. With Policies and Regulations. In performing the Consulting Services,
Consultant will comply with all business conduct, regulatory, and health and
safety guidelines or regulations established by Protagenic or any governmental
authority with respect to State of Delaware’s business.

 

  c. Absence of Debarment. Consultant represents that Consultant has not been
debarred, and to the best of Consultant’s knowledge, is not under consideration
to be debarred, either by the Health Canada or by the U.S. Food and Drug
Administration from working in or providing services to any pharmaceutical or
biotechnology company under the Generic Drug Enforcement Act of 1992.

 

  3.2 Absence of Restrictions. Consultant is under no contractual or other
obligation or restriction which is inconsistent with Consultant’s execution of
this Agreement or the performance of the Consulting Services. During the Term,
Consultant will not enter into any agreement, either written or oral, in
conflict with Consultant’s obligations under this Agreement. Consultant will
arrange to provide the Consulting Services in such manner and at such times so
that they will not conflict with Consultant’s responsibilities under any other
agreement, arrangement or understanding or pursuant to any employment
relationship Consultant has at any time with any third party (including, without
limitation, Institution).

 

  3.3 Confidential Information of Third Parties. The performance of the
Consulting Services does not and will not breach any agreement which obligates
Consultant to keep in confidence any confidential or proprietary information of
any third party or to refrain from competing, directly or indirectly, with the
business of any third party. Consultant will not disclose to State of Delaware
any confidential or proprietary information of any third parties.

 

  3.4 Competitive Activities. During the Term and for a period of twelve
(12) months thereafter, Consultant will not provide consulting services to any
business or entity developing a product or sponsoring a project which competes
with a product being developed or project being sponsored by Protagenic for
which Consultant is providing Consulting Services. It will not be considered a
competitive activity for Consultant to be a member of the faculty or staff of a
university, college or other educational or non-profit research institution.

 

4. Compensation. As full consideration for the Consulting Services rendered
under this Agreement, Protagenic agrees to pay Consultant and reimburse expenses
as set forth in the Business Terms Exhibit.

 

5. Developments.

 

  5.1

Ownership. All Developments will be the exclusive property of Protagenic. All
Developments that are “Works Made for Hire” as defined both by the Canadian and
the U.S. Copyright Act and other copyrightable works will be deemed, upon
creation, to be assigned to Protagenic. Consultant will promptly and fully
disclose to Protagenic all Developments. Consultant will keep and maintain

 

Protagenic Therapeutics Inc., 149 5th Avenue, Suite 500, New York, NY 10010,

Tel: 212 994 8202, F: 508 734 2177, www.protagenic.com

 

2



--------------------------------------------------------------------------------

LOGO [g128148dspn104.jpg]

 

  complete written records of all Developments and of all work or investigations
done or carried out by Consultant. Consultant may keep one (1) copy of these
records in Consultant’s files solely for reference purposes. Consultant assigns
and agrees to assign to Protagenic all of Consultant’s right, title and interest
in and to any Developments. During and after the Term, Consultant will cooperate
fully in obtaining patent and other proprietary protection for the Developments,
all in the name of Protagenic and at Protagenic’s cost and expense, and, without
limitation, will execute and deliver all requested applications, assignments and
other documents, and take such other measures as Protagenic will reasonably
request, in order to perfect and enforce Protagenic’s rights in the
Developments. Consultant appoints Protagenic its attorney to execute and deliver
any such documents on Consultant’s behalf in the event Consultant fails to do
so.

 

  5.2 Agreement with Institution. This Agreement is made subject to the
understanding that Consultant, if becoming an affiliated with an Institution,
may be required to fulfill certain obligations, including teaching, directing
laboratory operations, conducting research, and publishing work. It is further
understood that Consultant may have signed an agreement concerning inventions
with Institution, under which Consultant may be obligated to assign to
Institution certain inventions which arise out of or otherwise relate to
Consultant’s work at or for Institution or from Consultant’s use of certain of
its facilities or intellectual property. In performing the Consulting Services,
Consultant agrees not to utilize Institution facilities or intellectual property
if the result of that use is that any Development will not be assignable solely
to Protagenic.

 

  5.3 Work at Third Party Facilities. Unless covered by an appropriate agreement
between any third party and Protagenic, Consultant will not engage in any
activities or use any third party facilities or intellectual property in
performing the Consulting Services which could result in claims of ownership to
any Developments being made by a third party.

 

6. Confidentiality; Publication.

 

  6.1 Confidentiality. During the Term and for a period of five (5) years
thereafter, Consultant will not publish, disseminate or otherwise disclose, use
for Consultant’s own benefit or for the benefit of a third party, any
Confidential Information. Consultant will exercise all reasonable precautions to
physically protect the confidentiality of the Confidential Information.
Consultant may disclose the Confidential Information to a governmental authority
or by order of a court of competent jurisdiction, provided that the disclosure
is subject to all applicable governmental or judicial protection available for
like material and reasonable advance notice is given to Protagenic. The
obligations of non-disclosure will not apply to information which (a) was known
to Consultant at the time it was disclosed, other than by previous disclosure by
Protagenic, as evidenced by Consultant’s written records at the time of
disclosure; (b) is at the time of disclosure or later becomes publicly known
under circumstances involving no breach of this Agreement; or (c) is lawfully
and in good faith made available to Consultant by a third party who did not
derive it, directly or indirectly, from Protagenic.

 

  6.2 Publication. Consultant agrees to submit to Protagenic a copy of any
proposed manuscript or other materials to be published or otherwise publicly
disclosed which contain information or any discussion relating to Protagenic or
the Consulting Services, at least thirty (30) days prior to submission for
publication or disclosure, to enable Protagenic to determine if patentable
Developments or any Confidential Information of Protagenic would be disclosed.
Consultant will cooperate with Protagenic in this respect and will delete from
the manuscript or other disclosure any Confidential Information if requested by
Protagenic, and will assist Protagenic in filing for patent protection for any
patentable Developments described in those documents, prior to publication or
other disclosure.

 

Protagenic Therapeutics Inc., 149 5th Avenue, Suite 500, New York, NY 10010,

Tel: 212 994 8202, F: 508 734 2177, www.protagenic.com

 

3



--------------------------------------------------------------------------------

LOGO [g128148dspn104.jpg]

 

7. Expiration/Termination.

 

  7.1 Term. This Agreement will commence on the Effective Date and continue for
the Term, unless sooner terminated pursuant to the express terms of this
Section 7 or extended by mutual written agreement of the parties.

 

  7.2 Termination for Breach. If either party breaches in any material respect
any of its material obligations under this Agreement, in addition to any other
right or remedy, the non-breaching party may terminate this Agreement in the
event that the breach is not cured within thirty (30) days after receipt by that
party of written notice of the breach.

 

  7.3 Termination by Protagenic. Either party may terminate this Agreement
(a) immediately at any time upon written notice to the other party in the event
of a breach of this Agreement by the other party which cannot be cured (i.e.
breach of the confidentiality obligations) and/or (b) at any time without cause
upon not less than fifteen (15) days’ prior written notice to the other party.

 

  7.4 Effect of Expiration/Termination. Upon expiration or termination, neither
Protagenic nor Consultant will have any further obligations under this
Agreement, except (a) the liabilities accrued through the date of expiration or
termination, and (b) the terms and obligations under sections 1, 3.4, 5, 6, 7.4
and 8, will survive. Upon expiration or termination, and in any case upon
Protagenic’s request, Consultant will promptly return to Protagenic all
Confidential Information and copies thereof, except for one (1) copy which
Consultant may retain solely for archival purposes.

 

8. Miscellaneous.

 

  8.1 Independent Consultant; Taxes.

 

  a. Independent Consultant. All Consulting Services will be rendered by
Consultant as an independent Consultant and this Agreement does not create an
employer-employee relationship between Protagenic and Consultant. Consultant
will have no rights to receive any employee benefits, such as health and
accident insurance, sick leave or vacation which are accorded to regular
Protagenic employees. Consultant will not in any way represent himself to be an
employee, partner, joint venture, agent or officer with or of Protagenic.

 

  b. Taxes. Consultant will pay all required taxes on Consultant’s income from
Protagenic under this Agreement. Consultant will provide Protagenic with
Consultant’s taxpayer Identification Number or Social Insurance number, as
applicable.

 

  8.2 Use of Name. Consultant consents to the use by Protagenic of Consultant’s
name and likeness in written materials and oral presentations to current or
prospective customers, partners, investors or others, provided that the
materials or presentations accurately describe the nature of Consultant’s
relationship with or contribution to Protagenic.

 

  8.3 Notices. All notices must be written and sent to the address or facsimile
number identified in this Agreement or a subsequent notice. All notices must be
given (a) by personal delivery, with receipt acknowledged; (b) by facsimile
followed by hard copy delivered by the methods under (c) or (d); (c) by prepaid
certified or registered mail, return receipt requested; or (d) by prepaid
recognized next business day delivery service. Notices will be effective upon
receipt or as stated in the notice. Notices to Protagenic must be marked
“Attention: Chairman / CEO.

 

Protagenic Therapeutics Inc., 149 5th Avenue, Suite 500, New York, NY 10010,

Tel: 212 994 8202, F: 508 734 2177, www.protagenic.com

 

4



--------------------------------------------------------------------------------

LOGO [g128148dspn104.jpg]

 

  8.4 Assignment. This Agreement is a personal services agreement, and the
rights and obligations hereunder, may not be assigned or transferred by either
party without the prior written consent of the other party, except that
Protagenic may assign this Agreement, in whole or in part, to an affiliated
company or in connection with the merger, consolidation, sale or transfer of all
or substantially all of its business to which this Agreement relates.

 

  8.5 Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to its subject matter, and supersedes all previous written
or oral representations, agreements and understandings between Protagenic and
Consultant.

 

  8.6 No Modification. This Agreement may be changed only by a writing signed by
both parties.

 

  8.7 Severability. Each provision in this Agreement is independent and
severable from the others, and no provision will be rendered unenforceable as a
result of any other provision(s) being held to be invalid or unenforceable in
whole or in part. If any provision of this Agreement is invalid, unenforceable
or too broad, that provision will be appropriately limited and reformed to the
maximum extent permitted by applicable law.

 

  8.8 Applicable Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to any choice
of law principle that would dictate the application of the law of another
jurisdiction. Any action, suit, or other legal proceeding which is commenced to
resolve any matter arising under or relating to any provision of this Agreement
will be commenced only in a court of the State of Delaware (or, if appropriate,
a provincial court located within the State of Delaware), and Protagenic and
Consultant each consents to the jurisdiction of such a court.

 

  8.9 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which shall constitute one and the same agreement.

IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Agreement as of the Effective Date.

 

PROTAGENIC THERAPEUTICS, INC.    ROBERT B. STEIN By:         Signature:  

/s/ Robert Ziroyan

   Signature:   

/s/ Robert B. Stein

Print Name:   Robert Ziroyan    SS or Tax ID No:   

[redacted]

Title:   Interim President & Chief Operating Officer      

 

Protagenic Therapeutics Inc., 149 5th Avenue, Suite 500, New York, NY 10010,

Tel: 212 994 8202, F: 508 734 2177, www.protagenic.com

 

5



--------------------------------------------------------------------------------

LOGO [g128148dspn104.jpg]

 

BUSINESS TERMS EXHIBIT

Consulting Agreement with Dr. Robert B. Stein

1. Scope of Work/Duties and Responsibilities

Consultant will provide advisory and technical services to Research and
Development.

2. Compensation

As full compensation for the Consulting Services, Protagenic will grant a
nonqualified stock option to the Consultant under the terms and conditions
specified in the Nonqualified Stock Option Agreement.

3. Term:

This agreement will be for a term of five years beginning of the Effective Date
(the “Term”).

4. Reporting:

The Consultant will be accountable to the Chairman of Protagenic Therapeutics
Inc.

 

Protagenic Therapeutics Inc., 149 5th Avenue, Suite 500, New York, NY 10010,

Tel: 212 994 8202, F: 508 734 2177, www.protagenic.com

 

6